Citation Nr: 0513020	
Decision Date: 05/13/05    Archive Date: 05/25/05

DOCKET NO.  03-18 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an evaluation, in excess of 50 percent, for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1965 to 
November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a March 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.


FINDINGS OF FACT

1.  Prior to May 31, 2002, manifestations of the veteran's 
service-connected PTSD included history of suicidal ideation, 
nightmares, isolation, problems with temper, flashbacks, 
blunted mood, and high startle response, resulting in 
moderate occupation and social impairment with reduced 
reliability and productivity.

2.  Since May 31, 2002, manifestations of the veteran's 
service-connected PTSD include history of suicidal ideation, 
obsessional ritual, intermittent memory loss, flashbacks, 
poor sleep and nightmares, high startle response, 
difficulties with concentration, impaired impulse control and 
irritability, neglect of personal appearance and hygiene, 
inability to adapt to stressful circumstances, and 
disorientation as to time, resulting in severe social and 
occupational impairment with reduced reliability and 
productivity.


CONCLUSIONS OF LAW

1.  Prior to May 31, 2002, the criteria for an evaluation in 
excess of 50 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, 
Diagnostic Code 9411 (2004).

2.  Resolving all reasonable doubt in favor of the veteran, 
effective May 31, 2002, the criteria for an initial 70 
percent disability rating for service-connected PTSD are met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.130, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim of VA benefits.

VA has a duty to notify the veteran and his representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  The Court 
further noted in Pelegrini that a VCAA notice as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim of VA benefits.  

In June 2001, the RO sent a letter to the veteran advising 
him what evidence was required to substantiate his claims.  
The letter also asked the veteran to submit certain 
information.  In accordance with the requirements of the 
VCAA, the letter informed the veteran what evidence and 
information VA would be obtaining and what evidence the 
veteran still needed to provide.  The letter explained that 
VA would make reasonable efforts to obtain evidence such as 
medical records, employment records, or records from other 
Federal agencies.  While the June 2001 notice letter did not 
specifically advise the veteran to provide any evidence in 
his possession that pertains to his claim, he was informed to 
tell VA of any additional evidence he would like to have 
considered or obtain and submit medical evidence himself.  
The Board finds that the veteran was sufficiently put on 
notice as to the need for any available evidence to be 
received by VA and associated with the claims file, whether 
the evidence was in his possession, obtained by him, or 
obtained by VA.  In addition the Board notes that the June 
2001 notice letter, which preceded the March 2002 rating 
decision, satisfies the timing element of the Pelegrini 
decision for the veteran's claim on appeal.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial to the veteran.  

With respect to VA's duty to assist the veteran, the RO 
obtained the veteran's service medical records and VA 
treatment records.  Further, the veteran was afforded a VA 
examination in connection with his claim.  The veteran has 
not referenced any unobtained evidence that might aid his 
claim or that might be pertinent to the bases of the denial 
of his claim.  As such, the Board finds that VA has done 
everything reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist him 
in accordance with the VCAA would serve no useful purpose.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for PTSD.  As such, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran's PTSD is rated under 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  Under that code, a 50 percent 
disability evaluation encompasses disability manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The next higher rating of 70 percent is in order for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: Suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscured, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
Gross impairment and thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss of names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411.

The specified factors for each incremental psychiatric rating 
are not requirements for a particular rating but are examples 
providing guidance as to the type and degree of severity, or 
their effects on social and work situations.  Thus, any 
analysis should not be limited solely to whether the symptoms 
listed in the rating scheme are exhibited; rather, 
consideration should be given to factors outside the specific 
rating criteria in determining the level of occupational and 
social impairment.  See Mauerhan v. Principi, 16 Vet. App. 
436, 442 (2002).  

In the Mauerhan case, the court rejected the argument "that 
the DSM-IV criteria should be the exclusive basis in the 
schedule governing ratings for PTSD."  See Mauerhan, 16 Vet. 
App. at 443.  Rather, distinctive PTSD symptoms in the DSM-IV 
are used to diagnosis PTSD rather than evaluate the degree of 
disability resulting from the condition.  Although certain 
symptoms must be present in order to establish the diagnosis 
of PTSD, as with other conditions, it is not the symptoms but 
their effects that determines the level of impairment.  Id.  

The GAF score is a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness."  See the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV).

According to DSM-IV, a GAF score of 71 to 80 indicates the 
examinee has, if at all, symptoms that are transient or 
expectable reactions to psychosocial stressors but no more 
than slight impairment in social, occupational or school 
functioning.  A GAF score of 61 to 70 indicates the examinee 
has some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally functions 
pretty well with some meaningful interpersonal relationships.  
A GAF score of 51 to 60 indicates the examinee has moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  A GAF score of 41 to 50 indicates the 
examinee has serious symptoms or a serious impairment in 
social, occupational, or school functioning.  A GAF score of 
31 to 40 indicates the examinee has some impairment in 
reality testing or communication or major impairment in 
several areas, such as work or school.  A GAF score of 21 to 
30 indicates that the examinee's behavior is considerably 
influenced by delusions or hallucinations, has serious 
impairment in communication or judgment, or is unable to 
function in almost all areas of life.  

The findings of record indicate that the veteran's PTSD 
symptoms match some of the rating criteria under the 50 
percent rating (impairment of memory, difficulty in 
establishing and maintaining effective work and social 
relationships) and the 70 percent rating (suicidal ideation, 
obsessional rituals that interfere with routine activities, 
impaired impulse control such as unprovoked irritability, 
difficulty in adapting to stressful circumstances, and 
inability to establish and maintain effective relationships). 

The veteran presented in January 2003 for a psychotherapeutic 
diagnostic session in which the veteran complained of hyper 
startle reflex and intrusive thoughts.  He also reported that 
he preferred to keep himself with his back to the wall in 
enclosed environments.  The veteran described a variety of 
emotionally hurtful situations centralized around his efforts 
in Vietnam.  The impression was PTSD - Chronic.

In May 2003, the veteran presented to VAMC for an unscheduled 
psychotherapeutic crisis intervention.  The veteran expressed 
concerns about his back pain and a variety of stressors to 
include possible loss of his job due to closure of his job 
description.  

In September 2003, the veteran presented to VAMC reportedly 
angry due to having to prove that he was involved in combat 
for his PTSD claim.

At the December 2003 VA examination, the veteran reported 
that he was currently taking trazodone and Celexa and that he 
had mental health counseling and seen a therapist three times 
beginning earlier in 2003.  The veteran also reported that he 
was in his second marriage, he married and divorced his first 
wife a couple of times, and that he had been married to his 
present wife for 15 years.  The veteran reported that he 
liked to hunt and fish and preferred to be by himself.  The 
veteran stated that he spent a lot of time out in his garage 
by himself.

The veteran reported that he worked in law enforcement for 19 
years and was fired from his job in May 2002.

The veteran reported occasional night sweats, chronic 
nightmares, and that he averaged about five hours of sleep 
per night, depending on medication he was taking.  He also 
reported problems with his temper and with flashbacks.  He 
reported that people make him nervous and that he worked in 
administration in law enforcement because he did not have to 
work with the public.        

Mental examination of the veteran demonstrated that he was 
oriented times four.  There was no evidence of a thought 
disorder.  He was cooperative in the interview and speech was 
goal directed.  The veteran's mood was reported as blunted; 
he demonstrated no evidence of an underlying thought 
disorder.  His dress was appropriate.  The examiner noted 
that he was not found to be suicidal although the veteran 
reported suicidal ideations in the past.  The examiner 
diagnosed Axis I:  PTSD; Axis V:  Current GAF 55.

In March 2004, the veteran presented to VAMC for an MHIS 
Comprehensive Evaluation/Initial Treatment Plan.  The veteran 
reportedly stated that his first marriage, which produced two 
children, ended in divorce after 20 years.  The veteran 
stated that he maintains good relations with his children.  
The veteran reported marital discord because he did not like 
to go shopping with his wife.  He reported that he last 
worked full-time in January 2003 as a police officer but that 
he was hurt on the job, and after a second back surgery, he 
was terminated.  The veteran complained, "I get angry at 
people really bad; have nightmares at times; have night 
sweats.  If I go to a restaurant, I have to get in the corner 
where I can see and I don't like to go with a lot of people 
in there."  The veteran denied causing injury to others but 
stated that he yells and curses when he is angry.  The 
veteran reported a history of suicidal ideation without plan 
or intent.  

The mental examination demonstrated 27.5 with 2.5 deficits in 
attention and calculation.  The veteran's appeared with 3-4 
day stubble and frequent grimacing.  Orientation was intact 
in all spheres.  His speech was reportedly clear and concise 
with appropriate responses.  His mood was fair with congruent 
affect.  He denied hallucinations or illusions.  His 
immediate memory was poor, recent memory was good, remote 
memory was fair.  Intelligence and abstraction ability was 
noted as concrete.  The veteran denied homicidal ideation but 
the examiner noted a history of suicidal ideation without 
plan or intent.  The diagnosis was Axis I:  PTSD 30% SC; Axis 
V:  GAF past year and current:  59/59.

In May 2004, the veteran presented to VAMC appropriately 
dressed, but somewhat disheveled with unshaven beard.  The 
veteran reportedly stated that he continued to have PTSD 
symptoms intermittently but had gotten better on trazodone 
and Celexa.  The veteran denied suicidal or homicidal 
ideations.  He also reportedly stated that his medical 
conditions, i.e., chronic pain, keep him away from doing any 
kind of job and restricted his activities.

In June 2004, both the veteran's wife and his former co-
worker, the chief of police, submitted lay statements.  The 
veteran's wife noted her husband's inability to handle 
stress, that he was verbally abusive, and that he was 
paranoid, distrustful, suspicious, constantly anxious, 
insecure, and too fatigued to think straight.  She also noted 
impaired impulse control and hypervigilance.  In addition, 
she noted that her husband continually picked the skin off 
his hands and rubbed or twisted his hands together.  The 
veteran's wife stated that her husband's mood was constantly 
dull, flat, depressed, and anxious and that he had no energy.  
She also noted that he had nightmares and would occasionally 
yell, "Get down, Crawl! Incoming!"  The veteran's wife 
noted a hyper startle response to noise and impaired memory.  
She stated that he was unable to establish relationships 
because he did not like or trust people and that he did not 
socialize.  The veteran's wife stated that she puts her 
husband's clothes out for him and has to force him to shave 
and shower.  She also stated that he talks about dying and 
that when he is by himself, she is afraid that he will hurt 
himself.  In addition, she stated that when they argue, she 
is afraid he might hurt her.

The June 2004 letter from a former coworker indicates that 
the veteran exhibited the following behaviors during his 
final year of employment with the police department (ending 
in May 31, 2003):  intermittent memory loss, neglect of 
personal appearance/hygiene, inability to adapt to stressful 
circumstances, unprovoked irritability without periods of 
violence, disorientation to time (reliving past events).  The 
coworkers stated that the veteran's behaviors were 
inconsistent with his previous character and demeanor and 
caused a great deal of concern to both the veteran and the 
department.  

While the medical evidence appears to assess the veteran's 
occupational and social impairment around the 50 percent 
rating, the lay statements from the veteran's wife and 
coworker undoubtedly support a 70 percent rating for 
occupational and social impairment with deficiencies in most 
areas including work and family relations effective May 31, 
2002.  The lay statements are considered to be competent 
evidence when describing symptoms of a disease or disability.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). However, these 
statements regarding the severity of the veteran's symptoms 
must be viewed in conjunction with the objective medical 
evidence of record and the pertinent rating criteria.  

The Board finds the lay statements describing the veteran's 
PTSD symptoms as credible and reliable.  The Board also notes 
that only five treatment reports for PTSD from VAMC are of 
record; these reports note a total of 3.5 hours of therapy 
with the veteran, excluding the comprehensive evaluation and 
initial treatment plan in March 2004.  With respect to the 
March 2004 comprehensive evaluation and initial treatment 
plan and the December 2003 VA examination, there is no 
indication whether or not the examiners were licensed 
psychologists or psychiatrists.  

In addition, while the evidence that supports a 70 percent 
rating is by and large from the lay statements, the veteran's 
GAF score of 55 noted in December 2003 coupled with a history 
of suicidal ideation suggest that the veteran's PTSD at that 
time was causing serious impairment in social and 
occupational functioning.  Also, the Board notes that the 
veteran's symptoms from May 31, 2002 as described by his wife 
and former coworker have not been attributed to any other 
mental disorder.  The Board, therefore, finds that with 
resolution of all doubt in his favor, his symptoms more 
nearly than not fulfill the criteria for a 70 percent 
evaluation for PTSD from May 31, 2002.

However, as the veteran's coworker explicitly stated that the 
behaviors exhibited by the veteran were during his final year 
of employment, ending May 31, 2003, the Board finds that an 
increased evaluation beyond the 50 percent rating is not 
warranted prior to May 31, 2002.

That being said, a 100 percent rating at this time is not 
warranted as the veteran's PTSD symptomatology is not 
productive of total occupational and social impairment, due 
to such symptoms as: Gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living; memory loss for names of close relatives, 
own occupation, or own name.

Pursuant to 38 C.F.R. § 4.7 and with all reasonable doubt 
resolved in the veteran's favor, the Board concludes that an 
increase to a 70 percent evaluation effective May 31, 2002 is 
appropriate.

The Board notes that there is no evidence of record that the 
veteran's PTSD causes marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  The Board 
emphasizes that the percentage ratings assigned by the VA 
Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service-
connected disability. 38 C.F.R. § 4.1.  Hence the Board is 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extraschedular evaluation. 


ORDER

Entitlement to an evaluation, in excess of 50 percent, for 
posttraumatic stress disorder (PTSD) prior to May 31, 2002 is 
denied.

Entitlement to an evaluation of 70 percent for posttraumatic 
stress disorder (PTSD) effective May 31, 2002 is granted 
subject to the law and regulations governing the payment of 
monetary benefits.





	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


